                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON


EBER GRAMAJO,

               Petitioner,                                              Case No. 2:15-cv-2341-YY
       v.
                                                                          OPINION AND ORDER
MARKNOOTH,
Superintendent, Snake River Correctional
Institution,

               Defendant.



MOSMAN,J.,

       On March 29, 2019, Magistrate Judge Youlee Yim You issued her Order [70], directing

that Petitioner's Motion for Discovery [55] be DENIED. Petitioner objected [86], and Defendant

filed a response [92].

                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge,

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(l)(C). However, the

court is not required to review, de novo or under any other standard, the factual or legal

conclusions of the magistrate judge as to those portions of the F&R to which no objections are



1 - OPINION AND ORDER
addressed. See Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328

F.3d 1114, 1121 (9th Cir. 2003). If the magistrate judge has ruled on a non-dispositive matter,

her decision is modified only if clearly erroneous or contrary to law. The court is not required,

however, to review, de novo or under any other standard, the factual or legal conclusions of the

magistrate judge as to those portions of the order to which no objections are addressed. Id.

While the level of scrutiny under which I am required to review the order depends on whether

objections have been filed, in either case, I am free to accept, reject, or modify any part of the

order. 28 U.S.C. § 636(b)(l)(C).

                                          CONCLUSION

       Upon review, I agree with Judge You's order and I DENY Petitioner's Motion for

Discovery [5 5].

       IT IS SO ORDERED.
                      ,.,   ~-

       DATED this     l/S    day of September, 2019.


                                                              MICHAEL W. OSMAN
                                                              Chief United Sates District Judge




2 - OPINION AND ORDER
